                                                       1    Erica J. Stutman, Esq.
                                                            Nevada Bar No. 10794
                                                       2    Jennifer L. McBee, Esq.
                                                            Nevada Bar No. 9110
                                                       3    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       4    Las Vegas, NV 89169
                                                            Telephone: (702) 784-5200
                                                       5    Facsimile: (702) 784-5252
                                                            Email: estutman@swlaw.com
                                                       6            jmcbee@swlaw.com
                                                       7    Attorneys for Defendant Wells Fargo Bank, N.A.
                                                       8
                                                                                        UNITED STATES DISTRICT COURT
                                                       9
                                                                                                  DISTRICT OF NEVADA
                                                      10
                                                            JAMES WALKER and CHARLENE                              CASE NO.: 2:19-cv-00486-RFB-CWH
                                                      11    WALKER, husband and wife,
                                                      12                            Plaintiffs,                    STIPULATION TO EXTEND
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                   DEADLINE TO FILE REPLY IN
                                                                     v.
Snell & Wilmer




                                                      13                                                           SUPPORT OF MOTION TO DISMISS
                    Las Vegas, Nev ada 89169




                                                                                                                   COMPLAINT TO JUNE 3, 2019
                                                            WELLS FARGO BANK including WELLS
                         LAW OFFICES

                          702.784 .5200




                                                      14
                                                            FARGO COMPANY, N.A.
                               L.L.P.




                                                                                                                   (FIRST REQUEST)
                                                      15
                                                                                    Defendant.
                                                      16

                                                      17            Pursuant to Local Rule IA 6-1, Defendant Wells Fargo Bank, N.A., incorrectly named as

                                                      18   Wells Fargo Bank including Wells Fargo Company, N.A. (“Wells Fargo”), and Plaintiffs James

                                                      19   and Charlene Walker (“Plaintiffs”, and together with Wells Fargo, the “Parties”) hereby stipulate

                                                      20   to extend the deadline for Wells Fargo to file its Reply in support of its Motion to Dismiss Plaintiffs’

                                                      21   Second Amended Complaint (“Motion to Dismiss”), filed on April 26, 2019, from the current

                                                      22   deadline, May 20, 2019, until June 3, 2019. This is the first request for an extension of time to

                                                      23   reply in support of the Motion to Dismiss.

                                                      24            WHEREAS, Wells Fargo filed its Motion to Dismiss on April 26, 2019 [ECF No. 13];

                                                      25            WHEREAS, Plaintiffs filed their Opposition to the Motion to Dismiss on May 13, 2019

                                                      26   [ECF No. 14];

                                                      27            WHEREAS, the deadline for Wells Fargo to file its Reply in Support of Motion to Dismiss

                                                      28   is May 20, 2019;

                                                           4851-3713-8071
                                                       1            WHEREAS, the Parties now stipulate and agree to extend the time for Wells Fargo to file

                                                       2   its Reply in Support of the Motion to Dismiss for two weeks, from May 20, 2019 to June 3, 2019.

                                                       3            WHEREAS, this is the first request for an extension of time for Wells Fargo to file its Reply

                                                       4   in Support of the Motion to Dismiss, is not intended to cause any delay or prejudice to any party,

                                                       5   and is requested to allow Wells Fargo’s counsel additional time to respond to Plaintiffs’ Opposition.

                                                       6            THE PARTIES HEREBY STIPULATE:

                                                       7            1.      The deadline for Wells Fargo to file a Reply in Support of the Motion to Dismiss is

                                                       8   extended from May 20, 2019 to June 3, 2019.

                                                       9
                                                           Dated: May 15, 2019                                  Dated: May 15, 2019
                                                      10

                                                      11   SNELL & WILMER L.L.P.                                LAW OFFICE OF MALIK W. AHMAD

                                                      12   /s/Jennifer L. McBee                                 /s/Malik W. Ahmad
                                                           Erica J. Stutman (NV Bar No. 10794)                  Malik W. Ahmad (NV Bar No. 10305)
             3883 Howard Hughes Parkway, Suite 1100




                                                           Jennifer L. McBee (NV Bar No. 9110)                  8072 West Sahara Avenue, Suite A
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                           3883 Howard Hughes Parkway, Suite 1100               Las Vegas, NV 89117
                                                           Las Vegas, Nevada 89169                              Phone: (702) 270-9100
                         LAW OFFICES

                          702.784 .5200




                                                      14
                                                           Phone: (702) 784-5200                                Fax: (702) 233-9103
                               L.L.P.




                                                      15   Fax: (702) 784-5252                                  Attorney for Plaintiff
                                                           Attorneys for Defendant Wells Fargo Bank, N.A.
                                                      16

                                                      17
                                                                                                         ORDER
                                                      18

                                                      19            IT IS SO ORDERED.
                                                                                                     ________________________________
                                                      20                                             RICHARD F. BOULWARE, II
                                                                                                     UNITED  STATES
                                                                                                        UNITED STATESDISTRICT   JUDGE
                                                                                                                      DISTRICT JUDGE
                                                      21
                                                                                                      DATED this 16th day of May, 2019.
                                                                                                        DATED                       , 2019.
                                                      22

                                                      23   Respectfully submitted by:

                                                      24   SNELL & WILMER L.L.P.

                                                      25   /s/ Jennifer L. McBee
                                                           Erica J. Stutman (NV Bar No. 10794)
                                                      26   Jennifer L. McBee (NV Bar No. 9110)
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                      27   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                      28   Attorneys for Defendant Wells Fargo Bank, N.A.

                                                           4851-3713-8071

                                                                                                            - 2-
                                                       1                                   CERTIFICATE OF SERVICE
                                                       2
                                                                    I hereby certify that on May 15, 2019, I electronically filed the foregoing STIPULATION
                                                       3
                                                           TO EXTEND DEADLINE TO FILE REPLY IN SUPPORT OF MOTION TO DISMISS
                                                       4
                                                           COMPLAINT TO JUNE 3, 2019 (FIRST REQUEST) with the Clerk of Court for the U.S.
                                                       5
                                                           District Court, District of Nevada by using the Court’s CM/ECF system. Participants in the case
                                                       6
                                                           who are registered CM/ECF users will be served by the CM/ECF system.
                                                       7

                                                       8
                                                                    DATED this 15th day of May 2019.
                                                       9

                                                      10
                                                                                                       An Employee of Snell & Wilmer L.L.P.
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4851-3713-8071

                                                                                                          - 3-
